COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS



 
ERICA JAMES,
 
                            Appellant,
 
v.
 
CASH
  AMERICA, INC.,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00249-CV
 
Appeal from the
 
County
  Court at Law Number 3
 
of El
  Paso County, Texas
 
(TC# 2012-DCV-03962)
 



MEMORANDUM
OPINION
 
Pending before the Court is Appellant’s
motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(1).  Appellant
represents that she no longer wishes to pursue the appeal and requests this
Court enter an order dismissing the appeal. 
Appellee does not oppose the motion, and there is no indication that
dismissal would prevent Appellee from seeking the relief to which it would
otherwise be entitled.  See Tex.
R. App. P. 42.1(a)(1).  We
therefore grant Appellant’s motion and dismiss the appeal.  Because the motion does not indicate the
parties have agreed otherwise, costs will be taxed against Appellant.  See Tex. R. App. P. 42.1(d).
 
                                                                        GUADALUPE
RIVERA, Justice
 
January 30, 2013
 
Before McClure, C.J., Rivera, and Rodriguez, JJ.